Name: Commission Regulation (EEC) No 1068/88 of 22 April 1988 fixing the sluice-gate prices and levies for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 4. 88 Official Journal of the European Communities No L 104/25 COMMISSION REGULATION (EEC) No 1068/88 of 22 April 1988 fixing the sluice-gate prices and levies for eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 4000/87 (2), and in particular Articles 3 and 7 ( 1 ) thereof, for feed grain are to be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since a new sluice-gate price has been fixed, changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, Commission Regulation (EEC) No 630/86 (*) on the application of import levies on egg products from Portugal suspended the application of import levies on egg products from Portugal owing to the minimal diffe ­ rence between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas Council Regulation (EEC) No 2658/87 Q, as last amended by Regulation (EEC) No 1058/88 (8), introduced, with effect from 1 January 1988, a new 'combined nomenclature', which meets the requirements of both the Common Customs Tariff and the Community's statistics on foreign trade and which replaces the previous nomen ­ clature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Council Regulation (EEC) No 2773/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for eggs (3), as last amended by Regulation (EEC) No 4155/87 (4) ; Whereas, since sluice-gate prices and levies for eggs were, by Commission Regulation (EEC) No 185/88 (*), last fixed for the period 1 February to 30 April 1988 , they must be fixed anew for the period 1 May to 31 July 1988 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 November 1987 to 31 March 1988 ; HAS ADOPTED THIS REGULATION : Article 1 1 . The levies provided for in Article 3 of Regulation (EEC) No 2771 /75 in respect of the products specified in Article 1 ( 1 ) of that Regulation and the sluice-gate prices provided for in Article 7 of that Regulation in respect of the like products shall be shown in the Annex. Whereas, when the sluice-gate prices applicable from 1 November, 1 February and 1 May are being fixed, changes in world market prices for feed grain are to be taken into account only if the price of the (quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2773/75, the minimum was set at 3 % ; Whereas the price of the quantity of feed grain required varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 May to 31 July 1988 ; 2. For imports from Portugal of products specified in paragraph 1 , application of the levies that are specified in the Annex is suspended. Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, world market prices Article 2 This Regulation shall enter into force on 1 May 1988 . (') OJ No L 282, 1 . 11 . 1975, p. 49 . 0 OJ No L 377, 31 . 12. 1987, p. 41 . 0 OJ No L 282, 1 . 11 . 1975, p. 64. (4) OJ No L 392, 31 . 12. 1987, p. 29 . ^ OI No L 19. 23 . 1 . 1988, p. 20 . (*) OJ No L 60, 1 . 3 . 1986, p. 10 . 0 OJ No L 256, 7 . 9 . 1987, p. 1 . (8) See page 1 of this Official Journal . No L 104/26 23 . 4. 88Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member .States . Done at Brussels, 22 April 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 22 April 1988 fixing the sluice-gate prices and levies for eggs CN code Sluice-gate price Levy 1 2 3 \ ECU/ 100 units ECU/ 100 units 0407 00 1 1 50,81 15,30 0407 00 19 10,69 4,94 1 ECU/ 1 00 kg ECU/ 100 kg 0407 00 30 80,86 42,69 0408 11 10 394,48 199,79 0408 19 11 178,58 87,09 0408 19 19 190,27 93,06 0408 91 10 331,17 192,96 0408 99 10 87,82 49,52